793 F.2d 1292
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STONESIFER F. KAHN; CONSTANTINE PEREYMA; MARCO PEREYMA; DONSCHULER; WILLIAM J. McGRAW, II, Plaintiffs-Appellants,v.CENTRAL TELEPHONE AND UTILITIES CORP.; CENTEL COMMUNICATIONSCOMPANY, Defendants-Appellees.
86-3334
United States Court of Appeals, Sixth Circuit.
5/28/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
On February 18, 1986, the district court entered judgment in favor of plaintiffs/appellants on their claim of fraud in a stock transaction and in favor of defendants/appellees on their claim that appellants breached the contract between the parties.  On February 28, 1986, appellees moved for a new trial or judgment notwithstanding the verdict.  The motion for a new trial was granted on March 25, 1986; appellants filed a notice of appeal from that order on April 11, 1986.


2
Appellees now move to dismiss this appeal as being prosecuted from a nonappealable order.  Appellants have responded in opposition thereto.


3
An order granting a new trial is not immediately appealable.  Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980); National Polymer Products, Inc. v. Borg-Warner Corp., 660 F.2d 171 (6th Cir. 1981).


4
It is therefore ORDERED that the appeal be dismissed.